/\0 2458 (Rev. 05/ 15/2018) Judgment in a Criminal Pclly Case (Modified)                                                             Page I of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                     (For Offenses Commillcd On or After November I, 1987)


                   Luis Alexander Diaz-Ramos                                 Case Number: l 9-mj-23257-WVG

                                                                             Russom Gebreab
                                                                             Defendant 's Allomey


REGISTRATION NO. 88141298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Compliant
                                           - - - . - - C - - - - - - - - - -- - -- - - - - - - - - - - -
•     was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325(a)(l)                       Illegal Entry (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s) - - - - -- - - - - - - - - - - - - -
•     Count(s)
                   - - - - - - - - - - - -- -- - --
                                                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
•   Court recommends defendant be deported/removed with relative,._ __ __ charged in case _ _ .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           September 10, 2019
                                                                           Date of Imposition of Sentence



                      SEP 1 0 2019                                         W,;JBLE-M V. GALLO
                                                                           UNITED STATES MAGISTRATE JUDGE
            CLJ.HK U'.-, l)I :, I HIC I C,OUH r
         SOUl 1-ll.:HN D1S1 li!C T 01-- CALII-OF1NIA
         UY                                 DL:PUfY


                                                                                                                   19-mj-23257-WVG
